Polos, C. J. The claim of L & L, Inc. in this case is for repair services to air conditioners at the Criminal Investigation Bureau headquarters of the Illinois Department of Law Enforcement. The building although occupied by the State of Illinois was owned by Carl E. Fielland and A. Walter Hirshberg. Mr. Fielland and Mr. Hirshberg leased the premises to Addressograph-Multigraph Corporation who in turn subleased the premises to the State of Illinois. Prior to the execution of the sublease, the rights of Carl E. Fielland and A. Walter Hirshberg were assigned to C. A. Fielland, Inc., General Contractors, of Tampa, Florida. They in turn consented to the sublease to the State of Illinois. Consequently the air conditioning failed during the occupancy by the State of Illinois, and they entered into a contract with L & L, Inc. to make the immediate emergency repairs to the air conditioning system in order to maintain an appropriate level of operating comfort. The departmental report establishes that the Department of Law Enforcement had adequate funds appropriated for this expense, but they refused to pay the bill because they felt that the owner of the building was responsible for maintenance of the air conditioners. The issue as to the ultimate liability of the owner of the building is not before this Court. The provisions contained in the original lease and the subsequent lease are not before this Court. The issue before this Court is the contract entered into by the State of Illinois with L & L, Inc. The Department of Law Enforcement does not deny this contract and admits to having entered into it with L & L, Inc. It is therefore ordered that Claimant be awarded Three Thousand Four Hundred Fifty-One and 85/100 Dollars ($3,451.85).